Name: Council Decision 2008/922/CFSP of 8Ã December 2008 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: civil law;  international affairs;  cooperation policy;  rights and freedoms;  Africa;  defence
 Date Published: 2008-12-10

 10.12.2008 EN Official Journal of the European Union L 331/22 COUNCIL DECISION 2008/922/CFSP of 8 December 2008 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Common Position 2004/161/CFSP (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/161/CFSP, the Council adopted measures, inter alia, to prevent the entry into or transit through the territories of Member States and to freeze the funds and economic resources of members of the Government of Zimbabwe and of natural or legal persons, entities or bodies associated with them, and of any other natural or legal persons whose activities seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe, a list of whom is set out in the Annex to the said Common Position. (2) Following the violence organised and committed by the Zimbabwean authorities during the presidential election campaign in 2008, the Council decided to add certain other persons and entities to the list set out in the Annex to Common Position 2004/161/CFSP, by the adoption on 22 July 2008 of Decision 2008/605/CFSP (2). (3) The Council also decided to reinforce the restrictive measures on preventing the entry into or transit through the territories of Member States of the natural persons listed in the Annex to Common Position 2004/161/CFSP, by the adoption on 31 July 2008 of Common Position 2008/632/CFSP (3). (4) Given the violence organised and committed by the Zimbabwean authorities and the continuing blocking of the implementation of the political agreement signed on 15 September 2008, certain persons should be added to the list set out in the Annex to Common Position 2004/161/CFSP. (5) However, there is no longer any reason to keep one person on the list set out in the Annex to Common Position 2004/161/CFSP. (6) The Annex to Common Position 2004/161/CFSP should be revised accordingly, HAS DECIDED AS FOLLOWS: Article 1 1. The persons appearing in Annex I to this Decision shall be added to the list in the Annex to Common Position 2004/161/CFSP. 2. The person appearing in Annex II to this Decision shall be withdrawn from the list in the Annex to Common Position 2004/161/CFSP. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 December 2008. For the Council The President B. KOUCHNER (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 194, 23.7.2008, p. 34. (3) OJ L 205, 1.8.2008, p. 53. ANNEX I Persons referred to in Article 1(1) 173. Newton Kachepa Member of Parliament elect for Mudzi North, directly involved in the campaign of terror waged before and after the elections 174. Major Kairo (alias Cairo) Mhandu ZNA, directly involved in the campaign of terror waged before and after the elections 175. Brigadier General Sibusio Bussie Moyo ZNA, directly involved in the campaign of terror waged before and after the elections 176. Brigadier General Richard Ruwodo Promoted on 12 August to the rank of Major General (retired); former Acting PUS for Ministry of Defence, directly involved in the campaign of terror waged before and after the elections 177. Misheck Nyawani Superintendent (retired), directly involved in the campaign of terror waged before and after the elections 178. Columbus Mudonhi Assistant Inspector ZRP, directly involved in the campaign of terror waged before and after the elections 179. Isaac Mumba Superintendent, directly involved in the campaign of terror waged before and after the elections 180. Martin Kwainona Assistant Commissioner, directly involved in the campaign of terror waged before and after the elections 181. Paul Mudzvova SGT, directly involved in the campaign of terror waged before and after the elections 182. Martin Dinha Provincial Governor for Mashonaland Central 183. Faber Chidarikire Provincial Governor for Mashonaland West ANNEX II The person referred to in Article 1(2) 45. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950 Member of the Politburo and as such with strong ties to the Government and its policy.